Name: Commission Regulation (EEC) No 1061/87 of 15 April 1987 altering the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 4.87 Official Journal of the European Communities No L 105/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1061/87 of 15 April 1987 altering the monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/ 85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 90/ 87 (2), and in particular Article 9 (2) and Article 12 thereof, Whereas the monetary compensatory amounts in ­ troduced by Regulation (EEC) No 1677/ 85 were fixed by Commission Regulation (EEC) No 119/ 87 (3), as last amended by Regulation (EEC) No 966/ 87 (4); Whereas Council Regulation (EEC) No 1678 /85 ( 5), as last amended by Regulation (EEC) No 409/ 87 (6), fixed the conversion rates to be applied in agriculture ; Whereas Commission Regulation (EEC) No 3153/85 (7), as amended by Regulation (EEC) No 966/ 87, lays down detailed rules for the calculation of the monetary compensatory amounts ; whereas , in view of the spot market rates recorded, pursuant to Regulation (EEC) No 3153 / 85 , during the period 8 to 14 April 1987 for the pound sterling, the monetary compensatory amounts applicable to the United Kingdom should be altered pursuant to Article 9 (2) of Regulation (EEC) No 1677/ 85 , HAS ADOPTED THIS REGULATION : Article 1 1 . The column 'United Kingdom' of parts 1 , 2 , 3 , 4 , 5 , 7 and 8 of Annex I to Regulation (EEC) No 119/ 87 is hereby replaced by that set out in Annex I to this Regu ­ lation . 2 . Annexes II and III to Regulation (EEC) No 119/ 87 are hereby replaced by Annexes II and III to this Regu ­ lation . Article 2 This Regulation shall enter into force on 20 April 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 April 1987 . For the Commission Frans ANDRIESSEN Vice-President ') OJ No L 164, 24 . 6 . 1985 , p . 6 . 2) OJ No L 13 , 15 . 1 . 1987 , p . 12 . 3) OJ No L 16 , 17 . 1 . 1987 , p . 1 . 4) OJ No L 91 , 3 . 4 . 1987 , p . 11 . s) OJ No L 164, 24 . 6 . 1985 , p . 11 . ') OJ No L 44, 13 . 2 . 1987 , p . 1 . 7) OJ No L 310 , 21 . 11 . 1985 , p . 4 . No L 105/2 Official Journal of the European Communities 20 . 4 . 87 ANNEX I PART 1 CEREALS Monetary compensatory amounts Positive Negative CCT heading No Germany DM/t Netherlands Fl/t Belgium/ Luxembourg Bfrs/Lfrs/t Denmark Dkr/t United Kingdom £/t Ireland £ Irl/t Italy Lit/t France FF/t Greece Dr/t Spain Pta/t 10.01 B I 10.01 B II 10.02 10.03 10.04 10.05 B 10.07 B 10.07 C II 11.01 A 11.01 B 11.02 A I a) 11.02 A I b) 11.01 C 11.01 D 11.01 E I 11.01 E II ex 11.01 G (') ex 11.01 G O 11.02 A II 11.02 A III 11.02 A IV 11.02 A V a) 1 O 11.02 A V a) 2 ( 4) 11.02 A V a) 2 11.02 A Vb) ex 11.02 A VII C) ex 11.02 A VII O 11.02 B I a) 1 11.02 B I a) 2 aa) 11.02 B I a) 2 bb) 11.02 B I b) 1 11.02 B I b) 2 11.02 B II a) 11.02 B II b) 11.02 B II c) ex 11.02 B II d) ( ») ex 11.02 B II d) O 11.02 C I 27,114 45,271 25,759 25,759 24,780 27,114 25,759 25,759 32,873 30,975 60,118 35,503 26,274 25,276 37,960 12,201 26,274 26,274 26,274 36,063 34,692 39,316 36,029 39,316 27,657 26,274 26,274 26,274 25,276 25,276 36,063 34,692 27,657 26,274 27,657 26,274 26,274 27,657 20 . 4 . 87 Official Journal of the European Communities No L 105/3 Positive Negative CCT heading No Germany DM/t Netherlands Fl/t Belgium/ Luxembourg Bfrs/Lfrs/t Denmark Dkr/t United Kingdom £/t Ireland £ Irl/t Italy Lit/t France FF/t Greece Dr/t Spain Pta/t 11.02 C II 11.02 C III 11.02 C IV 11.02 C V ex 11.02 C VI (') ex 11.02 C VI O 11.02 D I 11.02 D II 11.02 D III 11.02 D IV 11.02 D V ex 11.02 D VI C) ex 11.02 D VI (2) 11.02 E I a) 1 11.02 E I a) 2 11.02 E I b) 1 11.02 E I b) 2 11.02 E II a) 11.02 E II b) 11.02 E II c) ex 11.02 E II d) 2 (') ex 11.02 E II d) 2 (2) 11.02 F I 11.02 F II 11.02 F III 11.02 F IV 11.02 F V ex 11.02 F VII C) ex 11.02 F VII O 11.02 G I 11.02 G II 11.07 A I a) 11.07 A I b) 11.07 A II a) 11.07 A II b) 11.07 B 11.08 A I ( 5) 11.08 A III ( s) 11.08 A IV (6) 11.08 A Vf) 11.09 17.02 B II a) ( 7) 17.02 B II b) (') 17.02 F II a) 17.02 F II b) 21.07 F II 23.02 A I a) 26,274 41,214 25,276 27,657 26,274 26,274 27,657 26,274 26,274 25,276 27,657 26,274 26,274 26,274 25,276 36,063 44,604 27,657 26,274 29,826 26,274 26,274 27,657 26,274 26,274 25,276 27,657 26,274 26,274 20,336 8,134 48,264 36,062 45,851 34,259 39,926 37,520 40,716 37,520 37,520 55,412 48,950 37,520 51,186 35,781 37,520 11,198 No L 105/4 Official Journal of the European Communities 20 . 4 . 87 Positive Negative CCT heading No Germany DM/t Netherlands Fl/t Belgium/ Luxembourg Bfrs/Lfrs/t Denmark Dkr/t United Kingdom £/t Ireland £ Irl/t Italy Lit/t France FF/t Greece Dr/t Spain Pta/t 23.02 A I b) 23.02 A II a) 23.02 A II b) 23.03 A I 23.07 B I a) 1 (') 23.07 B I a) 2 (') (*) 23.07 B I b) 1 (') 23.07 B I b) 2 (') O 23.07 B I c) 1 O 23.07 B I c) 2 (8) (') 23,196 11,198 23,996 49,696 3,254 3,254 10,303 10,303 20,336 20,336 20 . 4 . 87 Official Journal of the European Communities No L 105/5 Notes ( ») Millet. (2) Grain sorghum. (5) Applicable to groats and meal of maize imported from non-member countries . (4) Applicable to intra-Community trade in groats and meal of maize intended for the brewing industry (cf. Regulation (EEC) No 1570/78 (OJ No L 185 , 7 . 7 . 1978 , p. 22)). ( s) The monetary compensatory amount shall apply to products whose starch content is not less than 85 % by weight. For products with a starch content lower than 85 % by weight, this compensatory amount shall be multiplied by a coefficient calculated by means of the following formula : aC = 1 000 x 1,176 (C = coefficient ; a = content by weight of starch, expressed as dry matter, per 1 000 kg of the product). When completing the customs formalities , the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (4) The monetary compensatory amount shall apply to the product whose starch content is not less than 78 % by weight. For the product with a starch content lower than 78 % by weight, this compensatory amount shall be multiplied by a coefficient calculated by means of the following formula : C = a x 1,282 1 000 (C = coefficient ; a = content by weight of starch, expressed as dry matter, per 1 000 kg of the product). When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (7) Pursuant to Regulation (EEC) No 2730/75 , the product falling within subheading 17.02 B I is subject to the same compensatory amount as products falling within subheading 17.02 B II . (') If the lactic part of the milk product contains milk powder or granules (other than whey), the amount shown shall be increased by 10 times the supplementary amount shown in the table in note (6) of Part 5 of this Annex in respect of 'more than 12 % but less than 30 %' or *30 % or more but less than 50 %', according to the amount of milk powder contained in the finished product. In this context, the third paragraph and the first sentence of the fourth paragraph in note (6) of Part 5 shall also apply. When completing customs formalities , the party concerned shall state in the declaration provided for this purpose , in particular the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (') In the case of products containing products falling within heading No 07.06 or subheading 11.04 C of the Common Customs Tariff, no monetary compensatory amount shall be granted on the cereal constituent. However, the amounts indicated shall apply if compensatory amounts are due to be levied. When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by tariff heading. No L 105 /6 Official Journal of the European Communities 20 . 4 . 87 PART 2 PIGMEAT Monetary compensatory amounts Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg\ Denmark UnitedKingdom Ireland Italy France Greece Spain DM/100 kg Fl/ 100 kg Bfrs/Lfrs/ 100 kg\ Dkr/ 100 kg £/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/100 kg Dr/ 100 kg Pta/ 100 kg 01.03 A II a) 01.03 All b) 02.01 A III a) 1 02.01 A III a) 2 02.01 A III a) 3 02.01 A III a) 4 02.01 A III a) 5 ex 02.01 A III a) 6 aa) (') ex 02.01 A III a) 6 aa) (2) 02.01 A III a) 6 bb) 02.05 A I 02.05 A II 02.05 B 02.06 B I a) 1 02.06 B I a) 2 02.06 B I a) 3 02.06 B I a) 4 02.06 B I a) 5 02.06 B I a) 6 ex 02.06 B I a) 7 aa) (') ex 02.06 B I a) 7 aa) (2 ) 02.06 B I a) 7 bb) 02.06 B I b) 1 02.06 B I b) 2 02.06 B I b) 3 02.06 B I b) 4 ex 02.06 B I b) 5 aa) (') ( J) ex 02.06 B I b) 5 aa) ( 2) (3 ) 02.06 B I b) 5 bb) ( J) 16.01 A (4) 16.01 B I O (5) (a) 16.01 B II O (5) (a) 16.02 A II 16.02 B III a) 1 ex 16.02 B III a) 2 aa) 11 (6) ex 16.02 B III a) 2 aa) 11 ( 7) ex 16.02 B III a) 2 aa) 22 (4) ex 16.02 B III a) 2 aa) 22 (7) ex 16.02 B III a) 2 aa) 33 (') (6) ex 16.02 B III a) 2 aa) 33 ( 5) (') 16.02 B III a) 2 bb) ( s) 16.02 B III a) 2 cc) 5,623 6,612 8,598 12,468 9,630 13,929 7,481 13,929 9,630 9,630 3,439 3,783 2,064 11,006 12,038 12,468 9,630 13,929 7,481 13,929 9,630 9,630 24,247 19,088 23,989 12,468 24,247 12,468 12,468 12,038 20,206 13,757 11,178 11,608 12,468 21,066 9,630 17,626 9,630 11,608 9,630 5,761 20 . 4 . 87 Official Journal of the European Communities No L 105/7 No 171 /78 . The exporter or importer, at the time of the conclusion of customs formalities concerning the export or the import in a Member State paying the monetary compensatory amount, shall declare in writing that the products in question fulfil these conditions . (6) Products which have not been subjected to any heat treatment or which have been subjected to a heat treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part. (') Hams , fore-ends, shoulders or loins and parts thereof (excluding the jowl , traded separately). ( 2) Other products than those falling under footnote ( 1 ). (5) The monetary compensatory amounts shall not apply to products presented in the form of meal or powder, whether or not in compounded form. (4) If composite food preparations (including prepared dishes) containing sausages are classified under tariff heading No 16.01 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages , the meat and the offal , including fats of any kind or origin, which make part of these preparations . ( 5) The grant of monetary compensatory amounts in respect of these products is subject to compliance with the conditions for the grant of refunds laid down in Regulation (EEC) (7) Other products than those falling under ('). (a) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid . No L 105/8 Official Journal of the European Communities 20 . 4 . 87 PART 3 BEEF AND VEAL Monetary compensatory amounts Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain DM/100 kg Fl/100 kg Bfrs/Lfrs/ 100 kgI Dkr/ 100 kg £/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/100 kg Dr/100 kg Pta/100 kg  Live weight  16,864 Netweight  32,042 25,634 38,451 25,634 43,848 28,501 22,801 35,626 22,801 35,626 35,626 35,626 25,634 36,596 36,596 21,924 14,672 01.02 A II O 02.01 All a) 1 02.01 All a) 2 02.01 All a) 3 02.01 All a) 4 aa) 02.01 All a) 4 bb) 02.01 A lib) 1 O 02.01 All b) 2 (2) (8) (9) 02.01 All b) 3 (2) (')(') 02.01 A lib) 4 aa) (2) 02.01 A lib) 4 bb) 11 O 02.01 All b) 4 bb) 22 (J)(J ) 02.01 All b)4bb)33 (J)0 02.06 CI a) 1 02.06 C I a) 2 ex 16.02 B III b) 1 aa) (4) ex 16.02 B III b) 1 aa) ( 5) ex 16.02 B III b) 1 aa) (') (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent auth ­ orities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaugh ­ ter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes , expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (J) Entry under this subheading is subject to the production of a cer ­ tificate issued on conditions laid down by the competent authorities of the European Communities . (4) Products containing 80 % or more by weight of beef meat excluding offals and fat. ( s) Products containing 60 % or more, but less than 80 % by weight, of beef meat excluding offals and fat. (') Products containing 40 % or more, but less than 60 % by weight, of beef meat excluding offals and fat. O The amounts shall be multiplied by the coefficient 0,2 where the corresponding products are sold under a Regulation opening a sale of intervention beef for export, provided that appropriate reference to the application of this footnote is made in the Regulation concerned. (') The amounts shall be multiplied by the coefficient 0,2 where the corresponding products are sold under Commission Regulation (EEC) No 1812/86 . (') The amounts shall be multiplied by the coefficient 0,2 where the corresponding products are sold under Commission Regulation (EEC) No 3905/86. 20 . 4 . 87 Official Journal of the European Communities No L 105/9 PART 4 EGGS AND POULTRY Monetary compensatory amounts l Positive Negative CCT heading No Germany DM Netherlands F1 Belgium/ Luxembourg Bfrs/Lfrs Denmark Dis ­ united Kingdom £ Ireland £ Irl Italy Lit France FF Greece Dr Spain Pta  100 pieces  01.05 A I 01.05 A II 01.05 B I 01.05 B II 01.05 B III 01.05 B IV 01.05 B V 02.02 A I a) 02.02 A I b) 02.02 A I c) 02.02 A II a) 02.02 A II b) 02.02 A II c) 02.02 A III a) 02.02 A III b) 02.02 A IV a) 02.02 A IV b) 02.02 A V 02.02 B I a) 02.02 B I b) 02.02 B I c) 02.02 B II a) 1 02.02 B II a) 2 02.02 B II a) 3 02.02 B II a) 4 02.02 B II a) 5 02.02 B II b) 02.02 B II c) 02.02 B II d) 1 02.02 B II d) 2 02.02 B II d) 3 02.02 B II e) 1 02.02 B II e) 2 aa) 02.02 B II e) 2 bb) 02.02 B II e) 3 02.02 B II f) 02.02 B II g) 2,155 0,739  100 kg - 3,209 5,221 4,950 3,528 5,159 4,032 4,585 4,995 6,143 7,458 8,287 7,071 7,732 5,040 5,525 7,370 16,237 10,585 13,589 5,494 9,116 8,505 6,077 8,107 4,184 2,897 11,598 8,065 7,564 11,211 3,780 6,805 7,106 10,633 12,874 No L 105/ 10 Official Journal of the European Communities 20 . 4 . 87 Positive Negative CCT heading No Germany Netherlands Belgium/ Luxembourg\ Denmark unitedKingdom Ireland Italy France Greece Spain DM F1 Bfrs/Lfrs\ Dkr £ £ Irl Lit FF Dr Pta  100 kg  2,897 6,437 02.02 C 02.05 C  100 pieces  04.05 A I a) 1 04.05 A I a) 2 1,539 0,528  100 kg  4,651 21,021 5,395 9,487 10,138 21,765 10,081 13,572 14,161 18,882 2,558 04.05 A I b) 04.05 B I a) 1 04.05 B I a) 2 04.05 B I b) 1 04.05 B I b) 2 04.05 B I b) 3 16.02 B I a) 1 aa) (') 16.02 B I a) 1 bb) 16.02 B I a) 2 (&gt;) 35.02 A II a) 1 35.02 A II a) 2 ( l ) The monetary compensatory amounts for products falling within subheadings 16.02 B I a) 1 aa) and 16.02 B I a) 2 of the Common Customs Tariff shall apply only to trade between the Member States and to exports to third countries . P A R T 5 M IL K A N D M IL K P R O D U C T S M on et ar y co m pe ns at or y am ou nt s 20 . 4 . 87 Official Journal of the European Communities No L 105/ 11 CC T he ad in g N o D es cr ip tio n N ot es N eg at iv e D en m ar k Ir el an d Ita ly F ra nc e G re ec e U ni te d K in gd om Sp ai n I D kr /1 00 kg (a ) £ Irl /1 00 kg (a ) Li t/ 10 0 kg (a ) FF /1 00 kg (a ) D r/ 10 0 kg (a ) £/ 10 0 kg (a ) Pt a/ 10 0 kg (a ) ex 04 .0 1 A I 04 .0 1 A II 04 .0 1 B I 04 .0 1 B II 04 .0 1 B II I 04 .0 2 A II a) 1 04 .0 2 A II a) 2 04 .0 2 A II a) 3 04 .0 2 A II a) 4 04 .0 2 A II b) 1 04 .0 2 A II b) 2 04 .0 2 A II b) 3 04 .0 2 A II b) 4 W ith th e ex ce pt io n of wh ey o o o o (') C) ( ¢) C) C) (') (') C) C) (') (') 1, 87 0 (d ) 1, 87 0 (c ) 1, 67 0 (c ) 1, 30 1 (c ) 1, 04 9 (c ) 24 ,7 80 15 ,8 08 (d ) 15 ,8 08 (d ) 12 ,8 18 (d ) 24 ,7 80 15 ,8 08 (d ) 15 ,8 08 (d ) 12 ,8 18 (d ) 04 .0 2 A II I a) O f a no n- fa tty lac tic dr y m at te rc on te nt ,b y w ei gh t:  of le ss th an 15 %  of 15 % or m or e 0) 0 1, 87 0 (d ) 4, 11 9 (d ) 04 .0 2 A III b) O fa no n- fa tty lac tic dr y m at te rc on te nt ,b y w ei gh t:  of le ss th an 15 %  of 15 % or m or e bu t le ss th an 25 %  of 25 % or m or e bu t le ss th an 32 %  of 32 % or m or e (') 0 C) (') 1, 49 5 (d ) 4, 11 9 (d ) 6, 74 0 (d ) 7, 48 9 (d ) 04 .0 2 B I a) 04 .0 2 B Ib ) 1 aa ) 04 .0 2 B Ib ) 1 bb ) 04 .0 2 B Ib ) 1 cc ) 04 .0 2 B Ib ) 2 aa ) C) n o o o 26 ,0 50 24 ,7 80 15 ,8 08 (d ) 12 ,8 18 (d ) 24 ,7 80 C C T he ad in g N o D es cr ip tio n N ot es N eg at iv e D en m ar k Ir el an d Ita ly F ra nc e G re ec e U ni te d K in gd om Sp ai n l D kr /1 00 kg (a ) £ Irl /1 00 kg (a ) Li t/ 10 0 kg (a ) FF /1 00 kg (a ) D r/ 10 0 kg (a ) £/ 10 0 kg (a ) Pt a/ 10 0 kg (a ) 04 .0 2 B Ib ) 2 bb ) o 15 ,8 08 (d ) 04 .0 2 B I b) 2 cc ) I o I \ \ 12 ,8 18 (d ) 04 .0 2 B II a) O f a no n- fa tty lac tic dr y m at te rc on te nt ,b y w ei gh t:  of le ss th an 15 %  of 15 % or m or e o o 1, 87 0 (d ) 5, 25 6 (d ) 04 .0 2 B II b) O fa no n- fa tty lac tic dr y m at te rc on te nt ,b y we ig ht :  of le ss th an 15 %  of 15 % or m or e bu t le ss th an 25 %  of 25 % or m or e bu t le ss th an 32 %  of 32 % or m or e 0 o o (3) 1, 49 5 (d ) 5, 25 6 (d ) 6, 75 7 (d ) 7, 50 8 (d ) 04 .0 3 A O fa fa tty co nt en tb y w ei gh t:  of le ss th an 80 %  of 80 % or m or e bu t le ss th an 82 %  of 82 % or m or e (4) (4) (4) - ( b) 43 ,5 06 44 ,5 93 04 .0 3 B I l (4) I l I I | | I l - ( b) 04 .0 4 A o n I l I I I I I l 42 ,2 67 ex 04 .0 4 C W ith th e ex ce pt io n of Ro qu ef or t 0 I | | I I 34 ,2 51 04 .0 4 D I a) O f a fa tc on te nt by w ei gh ti n th e dr y m at te r:  of le ss th an 10 °/o  of 10 % or m or e bu t le ss th an 30 %  of 30 % or m or e o n o n O (" ) 12 ,9 91 19 ,0 67 27 ,7 61 04 .0 4 D Ib ) O f a fa tc on te nt by w ei gh ti n th e dr y m at te r:  of le ss th an 55 %  of 55 % or m or e o n o n 27 ,7 61 32 ,9 22 04 .0 4 D II (5) \ \ \ l \ 32 ,9 22 ex 04 .0 4 E I a) W ith th e ex ce pt io n of G ra na Pa da no , Pa rm ig ia no Re gg ian o an d ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p m ilk o n 48 ,8 16 04 .0 4 E Ib ) 1 | | (5) n I I 38 ,7 95 No L 105/ 12 Official Journal of the European Communities 20 . 4 . 87 C C T he ad in g N o D es cr ip tio n N ot es N eg at iv e D en m ar k Ir el an d Ita ly F ra nc e G re ec e U ni te d K in gd om Sp ai n I l \ D kr /1 00 kg (a ) £ Irl /1 00 kg (a ) Li t/ 10 0 kg (a ) FF /1 00 kg (a ) D r/ 10 0 kg (a ) £/ 10 0 kg (a ) Pt a/ 10 0 kg (a ) ex 04 .0 4 E Ib ) 2 04 .0 4 E I c) 04 .0 4 E II a) 04 .0 4 E II b) 23 .0 7 B I a) 3 23 .0 7 B I a) 4 23 .0 7 B Ib ) 3 23 .0 7 B I c) 3 23 .0 7 B II  As iag o, Ca ci oc av al lo ,P ro vo lo ne ,R ag us an o, D an ­ bo , Ed am , Fo nt al , Fo nt in a, Fy nb o, G ou da , H av ar ti, M ar ib o, Sa m sÃ ¸ , Ti lsi t as w el l as th os e ch ee se s (o th er th an sa lte d Ri co tta an d th os e ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p or go at m ilk ) of a wa ter co nt en t, ca lcu lat ed by w ei gh t of th e no n- fa tty m at te r, no t ex ce ed in g 62 °/o an d of a fa tc on te nt ,b y w ei gh t, re fe rre d to dr y m at te r:  of le ss th an 10 %  of 10 % or m or e  Es ro m , Ita lic o, K er nh em , Sa in t-N ec ta ire , Sa in t- Pa ul in , Ta le gg io , Bu tte rk as e as we ll as th os e ch ee se s (e xc lu di ng th os e ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p or go at m ilk ) of a w at er co nt en t, ca lc ul at ed by w ei gh t of th e no n- fa tty m at te r, ex ce ed in g 62 % an d of a fa t co nt en t, by w ei gh t, re fe rre d to dr y m at te r:  of le ss th an 10 %  of 10 % or m or e O f a fa tc on te nt ,b y w ei gh ti n th e dr y m at te r:  of le ss th an 10 %  of 10 % or m or e O fa dr y m at te rc on te nt ,b y we ig ht ,o f:  le ss th an 80 %  80 % o r m or e o (11 )( 12) (13 ) (5) (11 )( 12) (13 ) (5) (11 )( 12) (13 ) (5) (11 )( 12) (13 ) o n o o o n (6) C) C) C) C) 31 ,0 73 36 ,1 01 21 ,3 63 28 ,2 71 9, 71 0 14 ,3 53 36 ,1 01 48 ,8 16 28 ,1 91 0, 43 4 1, 35 6 (a ) Ba sic am ou nt pe r 10 0 kg ne to fp ro du ct . (b ) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of mi lk fa tc on ten t: (c) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of mi lk fa tc on ten t: (d ) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of mi lk fa tc on ten t: 0, 52 5 0, 48 1 0, 48 1 20 . 4 . 87 Official Journal of the European Communities No L 105/ 13 No L 105/ 14 Official Journal of the European Communities 20.4.87 Notes (*) For skimmed-milk powder consigned to Italy from another Member State in accordance with Regulation (EEC) No 1624/76 (OJ No L 180 , 6 . 7 . 1976), the amount indicated shall be multiplied by the coefficient 0,54 . In intra-Community trade in skimmed-milk powder in the unaltered state, sold under Regulations (EEC) No 368 /77 (OJ No L 52 , 24 . 2 . 1977) and (EEC) No 443/77 (OJ No L 58 , 3 . 3 . 1977), the amount indicated shall be multiplied by the coefficient 0,16 . (3 ) The basic amount for 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per 100 kg indicated multiplied by 1 / 100 of the weight of the lactic part contained in 100 kg of product . However, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the amount resulting from the preceding calculation shall be :  multiplied by the weight of the lactic non-fat part, other than the added whey and/or added lactose and/or added casein and/or added caseinates contained in 100 kg of the product, and then  divided by the weight of the non-fat lactic part contained in 100 kg of the product ; (b) an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to 1/100 of the amount indicated in Part 7 of this Annex under subheading 17.01 A (undenatured) of the Common Customs Tariff. When completing customs formalities , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kg of finished product, and , in particular :  the lactose content of the added whey. (4) However, for butter or concentrated butter covered by the measures, provided for :  in Regulation (EEC) No 3143/85 (OJ No L 298 , 12 . 11 . 1985 , p. 9) the amount indicated shall be multiplied by the coefficient 0,16 ; for Spain , however, the coefficient to be applied is 0,24 ,  in Regulations (EEC) No 262/79 (OJ No L 41 , 16 . 2 . 1979 , p. 1 ), (EEC) No 442/84 (OJ No L 52 , 23 . 2 . 1984 , p. 12) and (EEC) No 1932/ 81 (OJ No L 191 , 14 . 7 . 1981 , p. 6), the amount indicated shall be multiplied by :  the coefficient 0,31 where the butter is to be used in formula A, formula C or formula D products ; for Spain, however, the coefficient to be applied is 0,38 ,  the coefficient 0,50 where the butter is to be used in formula B products ; for Spain, however, the coefficient to be applied is 0,55 ,  in Regulation (EEC) No 765/86 (OJ No L 72 , 15 . 3 . 1986, p. 11 ), the amount indicated shall be multiplied by the coefficient 0,67 ,  in Regulation (EEC) No 2409/86 (OJ No L 208 , 31 . 7 . 1986 , p. 29), the amount indicated shall be multiplied by the coefficient 0,02 . ( 5 ) No monetary compensatory amount shall be paid in respect of exported cheese of which the free-at-frontier price , before application of a monetary compensatory amount and, where applicable, the refund in the exporting Member State , is less than 140 ECU per 100 kg. Where cheese of low value , as defined above , is being exported from one Member State to another, the document used to show that the cheese is of Community origin shall contain , in the box labelled 'designation of goods', one of the following references : «Queso de escaso valor, en aplicaciÃ ³n de la nota 5 de la Parte 5 del Anexo I del Reglamento por el que se fijan los montantes compensatorios monetarios . » »Oste af ringe vÃ ¦rdi , anvendelse af bemÃ ¦rkning (5), i bilag I , del 5 , til forordningen om fastsÃ ¦ttelse af monetÃ ¦re udligningsbelÃ ¸b . « KÃ ¤se mit geringem Wert, Anwendung FuÃ note ( 5 ) zum Anhang I Teil 5 der Verordnung zur Festsetzung der WÃ ¤hrungs ­ ausgleichsbetrÃ ¤ge ." «Ã ¤Ã Ã Ã ¹Ã ¬ Ã Ã ±Ã ¼Ã ·Ã »Ã ®Ã  Ã ±Ã ¾Ã ¯Ã ±Ã  Ã ºÃ ±Ã ' Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ·Ã  Ã Ã ·Ã ¼Ã µÃ ¯Ã Ã Ã ·Ã  (5 ) Ã Ã ¿Ã Ã ¼Ã ­Ã Ã ¿Ã Ã  5 Ã Ã ¿Ã ÃÃ ±Ã Ã ±Ã Ã Ã ®Ã ¼Ã ±Ã Ã ¿Ã  I Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  ÃÃ ¿Ã Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¯Ã ¶Ã µÃ ¹ Ã Ã ± Ã ½Ã ¿Ã ¼Ã ¹Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ¬ Ã µÃ ¾Ã ¹Ã Ã Ã Ã ¹Ã ºÃ ¬ ÃÃ ¿Ã Ã ¬. » 'Cheese of low value in accordance with note ( 5 ) in Part 5 of Annex I to the Regulation fixing monetary compensatory amounts .' «Fromages de faible valeur, application de la note 5 de l'annexe I , partie 5 , du rÃ ¨glement fixant les montants compensatoires monÃ ©taires . » «Formaggi di scarso valore in applicazione della nota 5 dell'allegato I , parte 5 a , del regolamento che fissa gli importi compensativi monetari ». Kaas van geringe waarde, toepassing van voetnoot ( 5 ) van bijlage I , deel 5 , bij de verordening tot vaststelling van de monetaire compenserende bedragen." «Queijos de fraco valor, aplicaÃ §Ã £o da nota 5 do Anexo I , Parte 5 , do regulamento que fixa os montantes compensatÃ ³rios monetÃ ¡rios ». No monetary compensatory amount shall be granted in the importing Member State where the document showing the Community origin of the product in question contains one of the above wordings . If the cheese is being imported from a non-Community country, no monetary compensatory amount shall be granted where the free ­ at-frontier price, corrected to take account of the levy and the monetary compensatory amount for cheese of normal value, is less than 140 ECU per 100 kg. If a monetary compensatory amount is chargeable in respect of a consignment consisting of different types of cheese, of a value of less than 140 ECU per 100 kg, the monetary compensatory amount applicable shall , by way of derogation from Article 30 of Regulation (EEC) No 1371 / 81 (OJ No L 138 , 25 . 5 . 1981 , p. 1 ), be that for products falling within subheading ex 04.04 E I b) 2 of the Common Customs Tariff, of a water content, calculated by weight in the non-fatty matter, exceeding 62 % and of a fat content, by weight in the dry matter, of 10 % or more . 20 . 4 . 87 Official Journal of the European Communities No L 105/ 15 (6) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular the actual content by weight per 100 kg of finished product of :  milk powder or granules (other than whey), whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the content by weight of the added whey and/or added lactose and/or added casein and/or added caseinates , and  the lactose content of the added whey per 100 kg of finished product. For milk powder or granules (other than the added whey and/or added lactose and/or added casein and/or added caseinates) which have been denatured in accordance with Article 2 of Regulation (EEC) No 1725/79 (OJ No L 199, 7 . 8 . 1979) or in accordance with Article 1 of Regulation (EEC) No 3714/84 (OJ No L 341 , 29 . 12 . 1984) and feedingstuffs the lactic part of which contains milk powder or granules (other than whey), the amount shown shall be increased by the supplementary amounts indicated in the table below (where no amount is shown, only the supplementary amount shall apply) : Content by weight of milk powder or granules (other than the added whey and/or added lactose and/or added casein and/or added caseinates Germany DM/100 kg Netherlands Fl/ 100 kg United Kingdom £/ 100 kg Belgium/ Luxembourg Bfrs/Lfrs/ 100 kg Denmark Dkr/ 100 kg Italy Lit/ 100 kg France FF/100 kg Greece Dr/ 100 kg Ireland £ Irl/ 100 kg Spain Pta/ 100 kg More than 12 % but less than 30 % 30 % or more but less than 50 % 50 % or more but less than 70 % 70 % or more but less than 80 % 80 % or more but less than 88 % 88 % or more 2,678 5,356 8,034 10,042 11,247 12,050 Where the products contain skimmed-milk powder purchased under the terms of Regulations (EEC) No 368 /77 (OJ No L 52 , 24 . 2 . 1977), (EEC) No 443/77 (OJ No L 58 , 3 . 3 . 1977) or (EEC) No 1844/77 (OJ No L 205 , 11.8 . 1977) and more than 9,0 grams of iron and/or 1 ,2 grams of copper per 1 00 kilograms, the supplementary amounts indicated above shall be multiplied by the coefficient 0,29 . If the product has not been produced in accordance with one of the Regulations referred to in the second and third paragraphs in this note, the coefficient 1,85 shall be applied to the supplementary amounts indicated above . However, this coefficient shall not be applied to products consigned to Italy from another Member State where Regulation (EEC) No 1624/76 (OJ No L 180 , 6 . 7 . 1976) applies . ( 7) The basic amount for 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per 100 kg indicated . However, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the amount indicated shall be :  multiplied by the weight of the lactic non-fat part, other than the added whey and/or added lactose and/or added casein and/or added caseinates , contained in 100 kg of the product, and then  divided by the weight of the non-fat lactic part contained in 100 kg of the product ; (b) an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to 1/100 of the amount indicated in Part 7 of this Annex under subheading 17.01 A (undenatured) of the Common Customs Tariff. When completing customs formalities, the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kg of finished product, and, in particular :  the lactose content of the added whey. No L 105 / 16 Official Journal of the European Communities 20.4.87 (*) The basic amount for 100 kg of product falling within this subheading shall be equal to the amount indicated . However, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the basic amount shall be equal to the amount indicated :  multiplied by the weight of the non-fat part, other than the added whey and/or added lactose and/or added casein and/or added caseinates , contained in 100 kg of the product, and then  divided by the weight of the non-fat part contained in 100 kg of the product. When completing customs formalities, the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kg of finished product, and, in particular :  the lactose content of the added whey. (') In the case of products to which whey and/or lactose and/or casein and/or caseinates have been added, no compensatory amount shall be granted . However, the amounts indicated shall apply if compensatory amounts have to be charged. When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated ,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/ 85 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product. (") For cheeses manufactured exclusively from sheep or goat milk :  the analysis check shall be carried out by immunological methods such as double immuno-diffusion and radial immuno-diffusion, supplemented as necessary by electrophoresis of the caseins ,  the party concerned shall be obliged, when completing the customs formalities , to state in the declaration provided for this purpose that the cheese in question was manufactured exclusively from sheep and/or goat milk. (12) No compensatory amounts shall be applicable on imported cheeses covered by the provisions of Articles 7 ( 1 ), 9 ( 1 ), 10 and 11 of amended Regulation (EEC) No 2915/79, provided that the free-at- frontier value applicable for the cheese in question, if one has been laid down, is respected or that the import price is not less than the amount specified in Article 11 ( 1 ) of that Regulation for the cheese in question, or on the cheeses specified in Articles 9 ( 1 ) and 11 (2) of that Regulation , provided that they are covered by (e), (f) or (r) of Annex II to that Regulation if it is established that they correspond to the description given therein . Where, in the case of 'Vacherin Mont d'Or' cheese, the conditions laid down in Article ( 1 ) of Regulation (EEC) No 2915/79 are not complied with or where intra-Community trade or exports to third countries are involved, the compensatory amount to be applied shall be that applicable to products falling within subheading 04.04 E I b) 2 of the Common Customs Tariff having a water content, calculated by weight, of the non-fatty matter exceeding 62 % and having a fat content, by weight, in the dry matter of 1 0 % or more. (n) In the case of cheeses presented in containers which also contain conserving liquid , in particular brine, the monetary compensatory amount is granted on the net weight, the weight of the liquid being deducted . NB: For the calculation of fat content, non-milk fats are not to be taken into account. 20 . 4 . 87 Official Journal of the European Communities No L 105/ 17 PART 7 SUGAR Monetary compensatory amounts Positive ( l) Negative (') CCT heading No Germany DM Netherlands F1 Belgium/ Luxembourg Bfrs/Lfrs Denmark Dis ­ united Kingdom £ Ireland £ Irl Italy Lit France FF Greece Dr Spain Pta Portugal Esc A. SUGAR  100 kg  17.01 A O 17.01 B (J) 8,791 7,344 by 1 % of sucrose content and by 100 kg net of that product (4) 17.02 ex D II ( 5) 17.02 E 17.02 F I C) 21.07 F IV 0,0879 0,0879 0,0879 0,0879 B. ISOGLUCOSE 17.02 D I 21.07 Fill  for 100 kg on dry matter  8,791 8,791 (') No monetary compensatory amount shall be applied to sugar and isoglucose exported to non-member countries pursuant to Article 26 of Regulation (EEC) No 1785/81 . ' (2) For flavoured or coloured sugars the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (J) Where the yield of the raw sugar differs from that of the stan ­ dard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (4) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regu ­ lation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . (s) Other sugars and syrups excluding sorbose . (6) Caramelized sugars falling within heading No 17.01 . No L 105/ 18 Official Journal of the European Communities 20 . 4 . 87 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal DM/100 kg Fl/ 100 kg Bfrs/Lfrs/ 100 kg Dkr/ 100 kg £/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg Pta/ 100 kg Esc/ 100 kg 1 / .04 D I a) 17.04 D I b) 1 17.04 D I b) 2 17.04 D I b) 3 aa) 17.04 D I b) 3 bb) 17.04 D I b) 4 17.04 D I b) 5 17.04 D I b) 6 17.04 D I b) 7 17.04 D I b) 8 17.04 D II a) 17.04 D II a) ( ,J ) 17.04 D II b) 1 17.04 D II b) 1 (u) 17.04 D II b) 2 17.04 D II b) 2 ( ,3 ) 17.04 D II b) 3 17.04 D II b) 3 O 17.04 D II b) 4 17.04 D II b) 4 (,}) 18.06 B I 18.06 B II a) 18.06 B II a) ( ,s ) 18.06 B II b) 18.06 B II b) ( ,s) 18.06 C II b) 1 18.06 C II b) 1 O 18.06 C II b) 2 18.06 C II b) 2 ( 13) 18.06 C II b) 3 18.06 C II b) 3 (") 18.06 C II b) 4 18.06 C II b) 4 ( ,3) 18.06 D I a) 0) 18.06 D I b) 0) ( ») 18.06 D II a) 1 18.06 D II a) 1 O 4,450 2,694 3,842 4,991 5,114 5,962 6,395 6,829 7,083 7,516 8,384 6,898 7,791 6,305 9,335 7,849 9,285 8,171 8,369 7,774 4,208 7,443 6,408 10,501 8,925 7,155 6,338 8,429 7,241 9,562 7,928 11,091 9,011 16,402 16,402 8,033 6,845 20 . 4 . 87 Official Journal of the European Communities No L 105/ 19 Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal DM/100 kg Fl/ 100 kg Bfrs/Lfrs/ 100 kg Dkr/ 100 kg £/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg Pta/ 100 kg Esc/ 100 kg 18.06 D II a) 1 ( 15) 18.06 D II a) 2 (') 18.06 D II a) 2 (8 ) ( 13 ) 18.06 D II a) 2 ( ¢) ( 1S ) 18.06 D II b) 1 18.06 D II b) 1 ( 13 ) 18.06 D II b) 1 ( 1S ) 18.06 D II b) 2 ( ,0) 18.06 D II b) 2 (") 18.06 D II b) 2 ( I2) 18.06 D II b) 2 (13 ) 18.06 D II b) 2 ( 15) 18.06 D II c) 1 (2) ' 18.06 D II c) 2 ( 2) 19.02 B II a) 4 aa) (6) 19.02 B II a) 5 aa) (6) 19.03 A (7) 19.03 B I O 19.03 B II O 19.04 19.08 B I a) 19.08 B I b) 19.08 B II a) 19.08 B II b) 1 19.08 B II b) 2 19.08 B II b) 2 ( I3 ) 19.08 B II c) 1 19.08 B II c) 2 19.08 B II c) 2 H 19.08 B II d) 1 19.08 B II d) 2 19.08 B II d) 2 (") 19.08 B III a) 1 19.08 B III a) 2 19.08 B III a) 2 (") 19.08 B III b) 1 19.08 B III b) 2 19.08 B III b) 2 O 19.08 B III c) 1 19.08 B III c) 2 19.08 B III c) 2 (") 19.08 B IV a) 1 19.08 B IV a) 2 19.08 B IV a) 2 (1J) 19.08 B IV b) 1 19.08 B IV b) 2 19.08 B IV b) 2 ( ») 19.08 B V a) 19.08 B V b) 7,313 8,033 6,845 7,313 22,451 16,137 18,624 13,016 10,490 22,451 16,137 18,624 2,666 4,026 6,493 6,493 5,435 3,600 3,956 7,121 1,367 3,345 8,161 4,982 4,136 8,952 5,773 5,323 10,139 6,960 2,391 8,411 4,438 3,578 8,394 5,215 5,556 9,464 6,285 3,416 6,627 4,508 4,262 8,462 5,283 4,100 4,549 No L 105/20 Official Journal of the European Communities 20 . 4 . 87 Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal DM/ 100 kg Fl/100 kg Bfrs/Lfrs/ 100 kg Dkr/ 100 kg £/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/100 kg Pta/ 100 kg Esc/ 100 kg 21.07 C I 21.07 C II a) 21.07 C II a) (") 21.07 C II b) 21.07 C II b) ( ,5 ) 21.07 D I a) 1 21.07 D I a) 2 21.07 D I b) 1 21.07 D I b) 2 21.07 D I b) 3 21.07 D II a) 1 ( 4) 21.07 D II a) 2 (4) 21.07 D II a) 3 ( 4) 21.07 D II a) 4 (4) 21.07 D II b) ( 5 ) 21.07 G II a) 1 ( 8 ) O 21.07 G II a) 1 (') O ( 13 ) 21.07 G II a) 1 (') O ( 1S ) 21.07 G II a) 2 aa) ( ») (') 21.07 G II a) 2 aa) (') (') ( ,J ) 21.07 G II a) 2 aa) (') (9) ( ,5 ) 21.07 G II a) 2 bb) (8 ) (') 21.07 G II a) 2 bb) (8 ) (') ( ») 21.07 G II a) 2 bb) (') (') ( ,5) 21.07 G II a) 2 cc) (') (') 21.07 G II a) 2 cc) (8 ) (') ( 1J ) 21.07 G II a) 2 cc) (8 ) (') ( 1S ) 21.07 G II b) 1 (8) O 21.07 G II b) 1 (8) (') ( ») 21.07 G II b) 1 (') O (,5) 21.07 G II b) 2 aa) (') (') 21.07 G II b) 2 aa) (8) (') (") 21.07 G II b) 2 aa) (8 ) (') (") 21.07 G II b) 2 bb) (') (') 21.07 G II b) 2 bb) (8 ) (') ( ,J) 21.07 G II b) 2 bb) (8 ) O ( ,5) 21.07 G II c) 1 (8) (') 21.07 G II c) 1 (8) O ( ,J) 21.07 G II c) 1 (8) O (,s) 21.07 G II c) 2 aa) (8 ) (') 21.07 G II c) 2 aa) (8) (') ( 1J ) 21.07 G II c) 2 aa) (') (') ( ,5 ) 21.07 G II c) 2 bb) (8) (') 21.07 G II c) 2 bb) (8) (') H 21.07 G II c) 2 bb) (8) O (") 21.07 G II d) 1 21.07 G II d) 1 O 21.07 G II d) 1 ( ,s ) 4,208 7,443 6,408 10,501 8,925 20,072 22,934 1,784 2,803 20,386 5,097 3,611 4,196 6,464 4,978 5,563 7,147 5,661 6,246 7,830 6,344 6,929 6,205 4,719 5,304 7,255 5,769 6,354 7,938 6,452 7,037 7,075 5,589 6,174 8,442 6,956 7,541 8,954 7,468 8,053 8,657 7,171 7,756 20 . 4 . 87 Official Journal of the European Communities No L 105/21 Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal DM/100 kg Fl/ 100 kg Bfrs/Lfrs/ 100 kg Dkr/ 100 kg £/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg Pta/100 kg Esc/100 kg 21.07 G II d) 2 21.07 G II d) 2 ( 13 ) 21.07 G II d) 2 ( 1S ) 21.07 G II e) 21.07 G II e) H 21.07 G II e) ( ,s) 21.07 G III a) 1 21.07 G III a) 1 ( ,3 ) 21.07 G III a) 1 ( ,5) 21.07 G III a) 2 aa) 21.07 G III a) 2 aa) ( 1J) 21.07 G III a) 2 aa) (") 21.07 G III a) 2 bb) 21.07 G III a) 2 bb) ( 1J) 21.07 G III a) 2 bb) ( 1S) 21.07 G III b) 1 21.07 G III b) 1 O 21.07 G III b) 1 ( 15 ) 21.07 G III b) 2 21.07 G III b) 2 H 21.07 G III b) 2 ( ,5) 21.07 G III c) 1 21.07 G III c) 1 (") 21.07 G III c) 1 ( ,5 ) 21.07 G III c) 2 21.07 G III c) 2 H 21.07 G III c) 2 ( 1S) 21.07 G III d) 1 21.07 G III d) 1 ( ,J ) 21.07 G III d) 1 ( ,s ) 21.07 G III d) 2 21.07 G III d) 2 (") 21.07 G III d) 2 ( 1S ) 21.07 G III e) 21.07 G III e) ( ,3 ) 21.07 G III e) ( 1S ) 21.07 G IV a) 1 21.07 G IV a) 1 ( ,3 ) 21.07 G IV a) 1 ( ,s) 21.07 G IV a) 2 21.07 G IV a) 2 (1J) 21.07 G IV a) 2 ( ,5 ) 21.07 G IV b) 1 21.07 G IV b) 1 ( ,3) 21.07 G IV b) 1 ( 1S) 21.07 G IV b) 2 21.07 G IV b) 2 ( ,J ) 21.07 G IV b) 2 O 21.07 GTV c) 9,853 8,367 8,952 11,031 9,545 10,130 10,193 7,222 8,392 11,560 8,589 9,759 12,243 9,272 10,442 11,301 8,330 9,500 12,351 9,380 10,550 12,171 9,200 10,370 13,367 10,396 11,566 13,753 10,782 11,952 14,265 11,294 12,464 14,940 11,969 13,139 15,290 10,832 12,588 16,657 12,199 13,955 16,398 11,940 13,696 17,276 12,818 14,574 17,268 No L 105/22 Official Journal of the European Communities 20 . 4 . 87 Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal DM/100 kg Fl/100 kg Bfrs/Lfrs/ 100 kg Dkr/ 100 kg £/100 kg £ Irl/100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg Pta/ 100 kg Esc/100 kg 21.07 G IV c) ( ,J) 21.07 G IV c) ( 1S) 21.07 G V a) 1 21.07 G V a) 1 O 21.07 G V a) 1 ( ,s) 21.07 G V a) 2 21.07 G V a) 2 ( ,J) 21.07 G V a) 2 ( ,s ) 21.07 G V b) 21.07 G V b) ( ») 21.07 G V b) ( 1S) 21.07 G VI a IX (s ) 29.04 C III a) 1 29.04 C III a) 2 29.04 C III b) 1 29.04 C III b) 2 35.05 A 38.19 T I a) 38.19 T I b) 38.19 T II a) 38.19 T II b) 12,810 14,566 22,934 16,249 18,882 23,276 16,591 19,224 23,725 17,040 19,673 3,846 7,121 5,479 10,127 4,227 3,846 7,121 5,479 10,127 20 . 4 . 87 Official Journal of the European Communities No L 105/23 (') In the case of goods not containing added whey, lactose, casein or caseinates the monetary compensatory amount shall be calculated on the basis of the quantity of sugar and/or of skimmed-milk contained in such goods . However, where the monetary compensatory amount re ­ sulting from this calculation is greater than that fixed above, the latter shall be applied . (2) Amounts applicable as appropriate on goods falling within subheadings 21.07 G VI to IX. (4) At the time of the completion of customs formalities , the party concerned shall be required to state in the declaration provided for this purpose :  the actual content by weight of skimmed-milk powder contained in the goods,  the added whey and/or lactose and/or casein and/or caseinates content and the lactose content of the added whey, per 100 kg of finished product. The compensatory amount is calculated for the actual quantity of skimmed-milk powder contained in the goods . ( s) Amount to be calculated on the basis of the actual quantities of any cereals or products resulting from their processing, sugar, milk or milk products , contained in the goods . Apply to these quantities the compensatory amount applied when such products are traded as such . (') These amounts shall not apply to goods in immediate packings of a net capacity of 1 kg or less . (7) For goods falling within this subheading, the monetary compensatory amount shall be applied only according to the weight of the macaroni, spaghetti and similar products . ( ® ) If the product contains added whey and/or lactose and/or casein and/or caseinates no compensatory amount shall be granted for the milk products incorporated ; in such cases the compensatory amount is to be calculated on the quan ­ tities of common wheat and sugar indicated in the Annex to Regulation (EEC) No 3034/80 , less 10 °/o . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product. ' However, if compensatory amounts have to be charged , the amounts fixed shall apply normally . (') The first and second parts of note (*) shall not apply to goods in immediate packings of a net capacity of 1 kg or less . ( I0) Preparations for the manufacture of chocolate or chocolate milk crumb, containing more than 6,5 % but less than 1 1 % by weight of milkfats , more than 6,5 % but less than 15 % by weight of cocoa, and more than 50 % but less than 60 % by weight of sucrose (including invert sugar expressed as sucrose), presented in irregular pieces . I (") Amount applicable to chocolate milk crumb as defined in note (10) above, if it contains reduced-price butter under the Regulations given in note (4) to Part 5 of this Annex. ( 12) Amount applicable to products other than those falling under notes (10), (u) above and ("), ( 1S) below. ( 1 }) Amount applicable to products other than those falling under note ( 1S) below, if they contain reduced-price butter under the Regulations given in note ( 4) to Part 5 of this Annex. ( 15 ) Amount applicable to ice-cream and to preparations for making ice-cream and similar edible products called 'ice-mix', if they contain reduced-price butter under the Regulations given in note ( 4) to Part 5 of this Annex. No L 105/24 Official Journal of the European Communities 20 . 4 . 87 ANNEX II Monetary coefficients Products I I Member States Germany Nether ­lands United Kingdom BLEU Denmark Italy France Greece Ireland Spain Portugal  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins  Wine  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar 0,982 0,971 0,982 0,982 0,976 0,982 0,982 0,976 0,971 0,982 0,982 0,971 0,982 0,982 0,976 0,982 0,982 0,976 0,971 0,982 1,164 1,224 1,184 1,241 1,241 1,179 1,224 1,241 1,224 1,241  1,015 1,015 1,010 1,020 1,020 1,015 1,015 1,020 1,015 1,020 1,047 1,047 1,041 1,047 1,057 1,047 1,012 1,047 1,057 1,047 1,047 1.015 1,048 1,010 1,080 1,080 1.016 1,028 1,048 1,080 1,048 1,080 1,441 1,441 1,434 1,441 1,441 1,441 1,406 1,441 1,441 1,441 1,441 1,043 1,043 1,038 1,090 1,090 1,043 1,043 1,090 1,043 1,090 1,094 1,094 1,089 1,105 1,105 1,094 1,070 1,094 1,105 1,094 1,105 1,165 1,165 ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit = 2,90841 Bfrs/Lfrs 0,531663 Dkr 0,140346 DM 0,468023 FF 0,158221 F1 0,0529337 £ (Irl) 0,0475721 £ (UK) 10,2901 Dr 10,9289 Esc 9 8984.^ Pta 1 £ (UK) = 61,0451 Bfrs/Lfrs 11,1166 Dkr 2,94859 DM 9,81203 FF 3,32608 F1 1,10353 £ (Irl) 2 102,07 Lit 216,762 Dr 227,903 Esc 206,889 Pta 1 £ (Irl) = 55,2545 Bfrs/Lfrs 10,2187 Dkr 2,67895 DM 8,98483 FF 3,01849 F1 0,906194 £ (UK) 1 889,15 Lit 194,396 Dr 205,661 Esc 187,577 Pta